Exhibit 10.30

 

 

INSURANCE MANAGEMENT AGREEMENT

among

MAX RE MANAGERS LTD.

MAX RE CAPITAL LTD.

BAYERISCHE HYPO- UND VEREINSBANK AG

and

GRAND CENTRAL RE LIMITED

Dated as of May 10, 2001

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I – DEFINITIONS AND INTERPRETATION

   1

Section 1.1

   Definitions    1

Section 1.2

   Other Definition and Interpretation Provisions    4

ARTICLE II – APPOINTMENT AS MANAGER; ANNUAL BUSINESS PLAN; PERFORMANCE
STANDARDS; BOARD SUPERVISION; DELEGATION

   5

Section 2.1

   Appointment as Manager    5

Section 2.2

   Annual Business Plan    8

Section 2.3

   Performance Standards    9

Section 2.4

   Board Supervision    9

Section 2.5

   Delegation of Authority    9

Section 2.6

   Intention of the Parties    10

ARTICLE III – REPRESENTATIONS, WARRANTIES AND COVENANTS

   11

Section 3.1

   Representations of the Manager    11

Section 3.2

   Representations of the Company    11

Section 3.3

   Covenants of the Manager    12

Section 3.4

   Covenants of the Company    13

ARTICLE IV – BOOKS AND RECORDS

   13

Section 4.1

   Books and Records    13

Section 4.2

   Company Property    13

ARTICLE V – MANAGER COMPENSATION

   14

Section 5.1

   In General    14

Section 5.2

   Flat Fee    14

Section 5.3

   Reserve-based Fee    14

Section 5.4

   Fee for HVB Introduced Business    15

Section 5.5

   Fee Refund    15

Section 5.6

   Services Covered by Fees    15

Section 5.7

   Additional Direct Expenses Payable by the Company    16

ARTICLE VI – ACCESS TO EMPLOYEES; EXAMINATION; AUDIT

   16

Section 6.1

   Access to Employees and Books and Records    16

 

i



--------------------------------------------------------------------------------

Section 6.2

   Examination    16

Section 6.3

   Audit    16

ARTICLE VII – INDEMNIFICATION AND INSURANCE

   17

Section 7.1

   Indemnification by Max Re Parent and the Manager    17

Section 7.2

   Indemnification by the Company    17

Section 7.3

   Indemnification by HVB    18

Section 7.4

   Indemnification Procedures    18

Section 7.5

   Insurance Requirements    19

Section 7.6

   Certificates of Insurance    20

ARTICLE VIII – TERM AND TERMINATION

   20

Section 8.1

   Term    20

Section 8.2

   Termination On Notice    20

Section 8.3

   Termination by the Company For Cause    20

Section 8.4

   Termination by the Manager For Cause    21

Section 8.5

   Performance During Period of Notice    22

Section 8.6

   No Prejudice    22

ARTICLE IX – TRANSFER OF EXISTING COMPANY BUSINESS

   23

Section 9.1

   In General    23

Section 9.2

   Max Re Right to Bid    23

ARTICLE X – EFFECT OF TERMINATION

   23

Section 10.1

   Fees    23

Section 10.2

   Return of Books and Records    23

Section 10.3

   Survival    24

ARTICLE XI – CONFIDENTIALITY

   24

Section 11.1

   In General    24

Section 11.2

   Exceptions    25

ARTICLE XII – ARBITRATION

   25

Section 12.1

   Arbitration    25

Section 12.2

   Arbitrators    25

Section 12.3

   Qualification of Arbitrators    26

Section 12.4

   Procedure    26

Section 12.5

   Arbitration Award    26

 

ii



--------------------------------------------------------------------------------

Section 12.6

   Consolidated Proceedings    26

ARTICLE XIII – GENERAL

   27

Section 13.1

   Relationship of the Parties    27

Section 13.2

   Notices    27

Section 13.3

   Governing Law    29

Section 13.4

   No Waiver    29

Section 13.5

   Offset    29

Section 13.6

   Counterparts    30

Section 13.7

   Severability    30

Section 13.8

   Assignment and Third Party Beneficiaries    30

Section 13.9

   Integration; Amendment; Reliance    30

 

iii



--------------------------------------------------------------------------------

INSURANCE MANAGEMENT AGREEMENT, dated as of May 10, 2001 between MAX RE MANAGERS
LTD., a company incorporated under the laws of Bermuda (the “Manager”), MAX RE
CAPITAL LTD., a company incorporated under the laws of Bermuda (“Max Re
Parent”), BAYERISCHE HYPO- UND VEREINSBANK AG, a company incorporated under the
laws of Germany (“HVB”) and GRAND CENTRAL RE LIMITED, a company incorporated
under the laws of Bermuda (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company is authorized to transact various classes of insurance and
reinsurance business in accordance with applicable law;

WHEREAS, the Manager carries on the business of administration in respect of
insurance and reinsurance companies; and

WHEREAS, the Company desires to appoint the Manager to provide certain
management services in respect of the Company’s Business.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

ARTICLE I – DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions.

As used herein for purposes of this Agreement hereto, the following terms have
the following respective meanings:

“Affiliate”: with respect to any Person, a Person who, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.

“Agreement”: this Agreement and the Appendices and Schedules attached hereto.

“Agreement Quarter”: each 3 month period beginning January 1, April 1, July 1
and October 1. The first Agreement Quarter begins on the Effective Date.

“Agreement Year”: the period beginning 12:01 A.M., New York time, January 1 of
one year and ending on 12:01 A.M., New York time, January 1 of the immediately
succeeding year. The first Agreement Year begins on the Effective Date.

“Annual Business Plan”: as defined in Section 2.3.

 

1



--------------------------------------------------------------------------------

“Asset/Surplus Ratio”: the ratio of (i) invested assets to (ii) total capital
and surplus of the Company.

“Books and Records”: all materials, books and records and Data in whatever form
or medium:

(i) furnished by the Company to the Manager in connection with the performance
by the Manager of its obligations under this Agreement;

(ii) generated by the Manager in connection with the performance by the Manager
of its obligations under this Agreement; or

(iii) that in any way pertain to the performance of the obligations of the
Manager under this Agreement

, including books of account, Insurance and Reinsurance Contracts entered into
by the Company and all correspondence related thereto, underwriting files, claim
and reserving files, data on premium and claim payments and any and all
materials, books and records and Data relating to Company’s Business. “Books and
Records” do not include Systems.

“Business Day”: a day on which banks generally are open in the City of New York
and Hamilton, Bermuda for the transaction of normal banking business (other than
a Saturday or Sunday).

“Company”: as defined in the introductory paragraph of this Agreement.

“Company Business”: the insurance and reinsurance business of the Company.

“Confidential Information”: as defined in Section 11.1.

“Data”: all data of the Company’s Business which is processed by or stored on
the System.

“Disclosing Party”: as defined in Section 11.1.

“Effective Date”: January 1, 2001.

“Existing Company Business”: as defined in Section 9.2.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.

 

2



--------------------------------------------------------------------------------

“Gross Premium Target Amounts”: for the one calendar year period ending
December 31, 2001, $100 million, for the two calendar year period ending
December 31, 2002, $300 million, and for all calendar years ending thereafter,
the gross premium targets for business of the Company as set forth in the Annual
Business Plan.

“HVB”: as defined in the introductory paragraph of this Agreement.

“HVB Introduced Business”: the insurance and reinsurance business introduced
from time to time to the Company by HVB or its Affiliates, including, without
limitation, such as may consist of related party bank or corporate owned life
insurance or other related-party business.

“Indemnified Party”: as defined in Section 7.3.

“Indemnifying Party”: as defined in Section 7.3.

“Insurance and Reinsurance Contracts”: policies of insurance, contracts of
reinsurance and slips, binders, endorsements, riders and other insurance or
reinsurance documents.

“Liabilities, Actions and Damages”: all claims, liabilities, obligations, fines,
penalties, demands, causes of action, suits, judgments, losses, injuries,
damages, costs and expenses of whatsoever kind and nature (including, without
limitation, costs of investigation, defense, settlement and reasonable
attorneys’ fees).

“Litigation”: any action, cause of action, claim, demand, suit, proceeding,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or threatened,
by or before any court, tribunal, arbitrator or other Governmental Authority.

“Manager”: as defined in the introductory paragraph of this Agreement.

“Max Re”: Max Re Ltd.

“Max Re Group”: as defined in Section 2.2.

“Max Re’s Own Originated Business”: as defined in Section 2.6.

“Max Re Parent”: as defined in the introductory paragraph of this Agreement.

“Max Re Parent Agreement”: the Stock Purchase and Subscription Agreement, dated
as of April 17, 2001, between Max Re Parent and HVB with respect to the purchase
by HVB of shares of capital stock of Max Re Parent.

 

3



--------------------------------------------------------------------------------

“Person”: includes an individual, firm, corporation, partnership, limited
liability Company, trust, association, unincorporated association, Governmental
Authority or other entity or body of persons.

“Receiving Party”: as defined in Section 11.1.

“Representatives”: as defined in Section 11.1.

“Reserves”: as defined in Section 5.3.

“Shareholders”: the shareholders of the Company.

“Stock Purchase and Subscription Agreement”: the Stock Purchase and Subscription
Agreement among HVB, Max Re Parent, Max Re and the Manager, dated as of
April 17, 2001 with respect to the organization of, and subscription for shares
of, the Company.

“System”: any system created or utilized by the Manager in the performance of
its obligations under this Agreement, which systems include computer programs,
computer equipment, formats, risk data report formats, procedures, documentation
and internal reports.

“Term”: the period from the 12:01 A.M., New York time on the Effective Date to
11:59 P.M. on the effective date of termination of this Agreement in accordance
with Article VIII.

Section 1.2 Other Definition and Interpretation Provisions.

(a) The headings of the sections of this Agreement are solely for convenience of
reference and shall not affect the meaning, construction or effect of this
Agreement.

(b) All terms defined in this Agreement shall have the defined meaning when used
in any schedule, certificate or other documents attached hereto or made or
delivered pursuant hereto unless otherwise defined therein.

(c) The term “including” means “including but not limited to.”

(d) Any reference herein to any statute, agreement or document, or any section
thereof, shall, unless otherwise expressly provided, be a reference to such
statute, agreement, document or section as amended, modified, supplemented or
re-enacted (including any successor section) and in effect from time to time.

 

4



--------------------------------------------------------------------------------

(e) Words denoting the singular number include the plural and vice versa.

(f) Whenever used in this Agreement, the masculine gender shall include the
feminine and neutral genders.

(g) This Agreement shall be interpreted and enforced in accordance with the
provisions hereof without the aid of any canon, custom or rule of law requiring
or suggesting constitution against the party causing the drafting of the
provision in question.

ARTICLE II – APPOINTMENT AS MANAGER; ANNUAL BUSINESS PLAN;

PERFORMANCE STANDARDS; BOARD SUPERVISION; DELEGATION

Section 2.1 Appointment as Manager.

The Company appoints and authorizes the Manager during the Term of this
Agreement to provide the day-to-day management and administration of the Company
and the day-to-day carrying on of the Company Business, including:

(a) acting as Principal Representative of the Company in accordance with the
provisions of the Insurance Act 1978 and regulations promulgated thereunder;

(b) maintaining a principal office in Bermuda on behalf of the Company;

(c) preparing the Annual Business Plan, incorporating investment elements from
the Investment Manager, for presentation and approval by the Board of Directors
of the Company;

(d) sourcing appropriate Insurance and Reinsurance Contracts in accordance with
the Annual Business Plan for the Company to undertake;

(e) providing all necessary financial, underwriting and actuarial analysis of
any potential Insurance and Reinsurance Contracts;

(f) maintaining and servicing Insurance and Reinsurance Contracts related to the
Company’s Business, including issuing, countersigning, endorsing, and
terminating or canceling such contracts and issuing notices of cancellation
under such contracts;

(g) investigating, adjusting and settling claims under Insurance and Reinsurance
Contracts entered into by the Company, including defending losses under such
contracts and negotiating and executing commutations of Insurance and
Reinsurance Contracts entered into by the Company;

 

5



--------------------------------------------------------------------------------

(h) in conjunction with the Company auditors and attorneys, monitoring and
advising the directors and officers of the Company regarding legal and
regulatory requirements applicable to the Company and assisting the Company in
complying with such requirements;

(i) billing, receiving, and rendering receipts for and processing such premium
and loss funds on Insurance and Reinsurance Contracts entered into by the
Company as may be required;

(j) preparing and executing forms of Insurance and Reinsurance Contracts to be
issued by the Company;

(k) maintaining such records, ledgers and books of account, with respect to the
Company and the Company’s Business as will constitute a complete and current
record of the financial condition of the Company in accordance with established
accounting principles applicable to the business of insurance and reinsurance,
as directed by the Company’s directors and officers;

(1) preparing comprehensive monthly financial statements including profit and
loss and balance sheet statements, cash flow statements, statistical reports and
information (including information on outstanding loss reserves, reserves for
incurred but not reported losses and expenses) with respect to the Company and
the Company’s Business as may be required by law or requested by the Company;

(m) preparing and filing all Bermuda government insurance reports and returns on
behalf of the Company and the Company’s Business;

(n) preparing, filing and paying all required tax reports and returns relating
to the Company’s Business;

(o) planning, coordinating and attending meetings of the Company’s Board of
Directors;

(p) planning and testing annually disaster recovery operations;

(q) planning, coordinating and attending the Company’s annual general meeting;

(r) negotiating with third parties for the provision of such other services to
the Company that the Company specifically requests;

 

6



--------------------------------------------------------------------------------

(s) making withdrawals from time to time in accordance with written
authorization procedures established by the Company from any bank account or
accounts established by the Company in order to pay in a timely manner, the
necessary, reasonable and proper expenses of the Company (it being understood
that any interest that accrues on funds in such account or accounts shall be the
sole property of the Company). Such expenses shall include:

(i) claim payments under Insurance and Reinsurance Contracts entered into by the
Company;

(ii) management fees to be paid, provided that payment of such management fees
have first been approved by the Board of Directors of the Company;

(iii) banking service fees;

(iv) fees of the Secretary of the Company;

(v) fees of the firm of auditors or chartered accountants of the Company;

(vi) fees and taxes to appropriate regulatory authorities of Bermuda;

(vii) fees of Bermuda directors of the Company;

(viii) communication costs;

(ix) travel and entertainment costs incurred by officers of the Company; and

(x) other necessary expenses, as may be determined by the Company.

(t) depositing all premiums and other sums collected or received on the
Company’s behalf by the Manager directly and immediately in an account or
accounts established by the Company, in the Company’s name and for the Company’s
benefit, it being understood that in no event and for no period of time may any
such premiums or other sums be deposited in an account in the name or for the
benefit of any Person other than the Company;

(u) coordinating and cooperating with representatives, including auditors, of
the Company and HVB, providing such access to Max Re’s books and records and
personnel as may be reasonably necessary or desirable for HVB to monitor its
investment in the Company, evaluate the risks, systems and business of the
Company and develop the capability of employees of the Company to carry out such
functions;

 

7



--------------------------------------------------------------------------------

(v) undertaking the maintenance of the general ledger of the Company, including
the movement of cash in and out of the bank accounts and/or the movement of
securities in unregistered form;

(w) providing HVB, in its capacity as investment manager of the Company, with
cash demand forecasts so that HVB has time to arrange the liquidation of
sufficient investments to meet the Company’s needs;

(x) undertaking the negotiation of all trust agreements needed in connection
with the collateralization of Insurance and Reinsurance Contracts and their
analysis as to the use of trust or other type of vehicle which may be
appropriate in the circumstances; and

(y) annually engaging an independent actuary or accountant to conduct an audit
to confirm that the insurance and reinsurance business (including life and
annuity, property/casualty and other lines of insurance business) generated by
Max Re Group for the Company reflects the percentage and type of insurance and
reinsurance business set forth in the Annual Business Plan and written by Max Re
for its own account, subject to the Gross Premium Target Amounts.

Section 2.2 Annual Business Plan.

(a) Manager to Propose Annual Business Plan.

On an annual basis, the Manager will propose for the Shareholders’ review and
majority approval an annual business plan for the Company for the following
financial year which will detail the anticipated business of the Company for
such year, including:

(i) the percentage (not being less than 15%, unless a majority of the Board of
Directors of the Company decide on a lesser percentage due to the leverage of
the Company) and type of insurance and reinsurance business (including
underwriting guidelines, risk profiles and risk objectives) which will be
sourced by Max Re or Max Re Parent or its Affiliates (collectively the “Max Re
Group”) and allocated to the Company, relative to the total insurance
liabilities of Max Re Group;

(ii) the investment guidelines and objectives for the management of the assets
of the Company, as provided by HVB;

 

8



--------------------------------------------------------------------------------

(iii) the total leverage which the Company will employ (both in relation to
premium volume and total liabilities) in the execution of its insurance
business; and

(iv) all other material operational matters affecting the Company.

(b) Annual Business Plan Defined.

The first annual business plan and each subsequent annual business plan proposed
by the Manager pursuant to this Section 2.2 and approved by the Shareholders
shall be referred to herein as an “Annual Business Plan”.

Section 2.3 Performance Standards.

During the Term of this Agreement, the Manager shall be subject to the following
performance standards:

(a) The Manager shall perform all of its obligations under this Agreement:

(i) to the best of its professional ability;

(ii) in accordance with the standard of care of a professional insurance
manager; and

(iii) with that degree of knowledge, skill and judgment which is exercised by it
with respect to its own business and the business of its parent and insurance
and reinsurance Affiliates.

(b) The Manager shall comply with all applicable laws, rules and regulations in
respect of all activities conducted by it under this Agreement.

Section 2.4 Board Supervision.

The Manager shall be subject to the general supervision and specific directions
of the Board of Directors of the Company or their designees.

Section 2.5 Delegation of Authority.

(a) The Manager shall not delegate or subcontract any of its obligations to be
performed hereunder to any other entity or individual without the prior consent
of the Company.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding the prohibition set forth in Section 2.5(a), the Manager may
delegate from time to time its obligations to be performed hereunder to one or
more professional independent advisors, including, without limitation,
independent actuaries, accountants, claims adjusters and attorneys, provided
that the Manager shall remain responsible for performance of the obligations so
delegated.

Section 2.6 Intention of the Parties.

(a) Without prejudice to the terms of this Agreement, the Stock Purchase and
Subscription Agreement or the terms of the Ancillary Agreements (as defined in
the Stock Purchase and Subscription Agreement), it is the intent of the parties
that:

(i) Max Re will participate pro rata with the Company on the same terms and
conditions on all transactions that the Manager sources for the Company, to
further ensure an alignment of interests of Max Re and the Company.

(ii) The total insurance liabilities sourced by the Manager and allocated to the
Company will be 15% or more of the total insurance liabilities of the Max Re
Group, as set out and agreed in the Annual Business Plan.

(iii) Subject to item (i) of this Subsection, at least 50% of the total
insurance liabilities sourced by the Manager on behalf of the Company will be
insurance or reinsurance written directly by the Company and/or insurance or
reinsurance fronted by Max Re and retroceded to the Company on certain
transactions where the Company is deemed not to be an acceptable counterparty.

(iv) Subject to Item (i) of this Subsection, the remainder of the total
insurance liabilities sourced by the Manager on behalf of the Company will be a
quota share retrocession from Max Re on insurance or reinsurance that Max Re
would have written solely for its own account, in the absence of this Agreement
(“Max Re’s Own Originated Business”).

(b) In light of Subsection (a) of this Section:

(i) the retrocession of Max Re’s Own Originated Business is likely to represent
less than 50% of the Company’s total insurance liabilities and less than 8% of
Max Re’s Own Originated Business; and

 

10



--------------------------------------------------------------------------------

(ii) total cessions from Max Re to the Company, inclusive of fronted insurance
and reinsurance transactions, is likely to represent 12% or less of Max Re’s
total insurance liabilities.

ARTICLE III – REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1 Representations of the Manager.

The Manager represents and warrants as of the date hereof as follows:

(a) The Manager is a company duly incorporated, validly existing and in good
standing under the laws of Bermuda.

(b) The execution, delivery and performance by the Manager of this Agreement are
within the Manager’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene

(i) the Manager’s memorandum of association or bye-laws; or

(ii) law or any regulation or contractual restriction binding on or affecting
the Manager.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Manager of this Agreement except for such filings with, and
approvals of such Governmental Authorities as will have been made and obtained
prior to the Effective Date.

(d) This Agreement is the legal, valid and binding obligation of the Manager
enforceable against the Manager in accordance with its terms.

(e) The Manager is registered as an Insurance Manager under the Insurance Act
1978 and the regulations promulgated thereunder.

Section 3.2 Representations of the Company.

The Company represents and warrants as of the date hereof as follows:

(a) The Company is a company duly incorporated, validly existing and in good
standing under the laws of Bermuda;

(b) The execution, delivery and performance by the Company of this Agreement are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene;

 

11



--------------------------------------------------------------------------------

(i) the Company’s memorandum of association or bye-laws; or

(ii) law or any regulation or contractual restriction binding on or affecting
the Company.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Company of this Agreement except for such filings with, and
approvals of such Governmental Authorities as will have been made and obtained
prior to the Effective Date;

(d) This Agreement is the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

Section 3.3 Covenants of the Manager.

The Manager covenants that, during the Term of this Agreement:

(a) the Manager shall within three (3) months after accepting a risk on behalf
of the Company, present such risk to the Company’s Board of Directors together
with detailed analyses regarding the risk exposure insured by the Company;

(b) unless otherwise approved by the Board of Directors of the Company, the
Manager shall apply the same reserving policy to each Insurance and Reinsurance
Contract entered into by the Company as Max Re applies to Max Re and insurance
and reinsurance Affiliates of Max Re Parent;

(c) notwithstanding the Gross Premium Target Amounts, the Manager shall use
commercially reasonable efforts in the conduct of the business of the Company
(unless the contrary is set forth in the applicable Annual Business Plan or
approved by the Company’s Board of Directors) to achieve as a target a
Asset/Surplus Ratio of no greater than three-to-one (3:1) based on the capital
and surplus shown in the most recently available quarterly financial statements
of the Company; and

(d) it has or will at the time of performance have the necessary knowledge,
skills, facilities, licenses and authorizations to perform its obligations to
the Company under this Agreement.

 

12



--------------------------------------------------------------------------------

Section 3.4 Covenants of the Company.

The Company covenants that, during the Term of this Agreement:

(a) it shall keep the Manager informed or cause to be kept informed of all
material developments relating to the Company’s Business;

(b) it shall comply promptly with any reasonable request for instructions or
information which the Manager may make in order to perform its obligations under
this Agreement in an efficient manner and in compliance with applicable Bermuda
law;

(c) it shall promptly furnish the Manager with a copy of all minutes of the
meetings of and the resolutions adopted by the Board of Directors of the Company
and the committees thereof, but only to the extent that the Manager was not
present at any such meeting; and

(d) in the event that a ceding company does not accept the Company as a direct
reinsurer and Max Re Parent causes Max Re to accept the entire risk for Max Re’s
own account and causes Max Re to retrocede to the Company the percentage of
insurance and reinsurance business set forth in the Annual Business Plan, then
the Company shall provide back-to-back letter of credit or trust arrangements in
accordance with market standards for the liabilities retroceded from Max Re to
the Company.

ARTICLE IV – BOOKS AND RECORDS

Section 4.1 Books and Records.

(a) The Manager shall keep, in a manner and form approved by or acceptable to
the Company, true and complete Books and Records of all the Company’s Business
conducted under and pursuant to this Agreement;

(b) The Manager shall maintain all records with regard to the Company’s Business
separately from the records of its other businesses, provided that the Company
may use identical computer and other systems so long as information with regard
to the Company is maintained separately and in an identifiable manner.

Section 4.2 Company Property.

All Books and Records kept by the Manager in connection with the Company’s
Business managed by the Manager shall be and remain the sole property of the
Company and will remain the property of the Company following termination of
this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE V – MANAGER COMPENSATION

Section 5.1 In General.

As consideration for the Manager performing its obligations under this
Agreement, the Company will pay the Manager the fees set forth in this Article
V, subject to a maximum amount of $10 million per Agreement Year.

Section 5.2 Flat Fee.

The Company shall pay the Manager each Agreement Quarter, within 15 business
days of the end thereof, a pro-rata portion of a flat fee of $2 million per
Agreement Year, provided that the Manager in all material respects performs its
obligations pursuant to this Agreement and reaches certain Gross Premium Target
Amounts as to the amount of premium written during that Agreement Year.

Section 5.3 Reserve-based Fee.

(a) The Company shall pay the Manager each Agreement Quarter, within 15 business
days of the end thereof, a fee based on:

(i) the sliding scale set out in subsection (b) of this Section of the weighted
averaged Reserves (averaged over the preceding three (3) month period ending
that Agreement Quarter), less

(ii) amounts attributable to HVB Introduced Business, less

(iii) any increases in Reserves on business (other than HVB Introduced Business)
over Reserves initially established for such business.

(b) The sliding scale is as follows:

(i) 1.50% per annum of the first $300 million of Reserves;

(ii) 1.00% per annum of the next $300 million of Reserves;

(iii) 0.50% per annum of the next $300 million of Reserves; and

(iv) 0.25% per annum of all amounts above $900 million.

 

14



--------------------------------------------------------------------------------

(c) For the purposes of this Section 5.3, “Reserves” shall include the periodic
accretion of loss reserve discount and shall be construed as follows:

(i) in relation to the life and annuity business and retrospective
property/casualty business of the Company, the reserves established for such
business; and

(ii) in relation to the other lines of insurance business and prospective
property/casualty business of the Company, the present value of unpaid loss
reserves for such business up to a loss ratio of 100 percent.

Section 5.4 Fee for HVB Introduced Business.

The Company shall pay the Manager each Agreement Quarter, within 15 business
days of the end thereof, a one time fee of:

(a) 0.25% of net written premium attributable to HVB Introduced Business for the
first $300 million of such premium during the Term of this Agreement; and

(b) 0.50% of net written premium attributable to HVB Introduced Business for all
such premium over $300 million during the Term of this Agreement.

Section 5.5 Fee Refund.

In the event that at the end of each Agreement Year the Gross Premium Target
Amounts are not met, the Manager or, failing that, Max Re Parent shall, within
15 business days, refund to the Company, $1 million for that Agreement Year,
provided that such refund shall not apply if the failure to meet the Gross
Premium Target Amounts is directly due to the acceptance by the Company of any
HVB Introduced Business. In the event that the Company and/or Max Re Parent has
made a prior refund to the Company for the first Agreement Year, and the Gross
Written Premium Target by the end of the second Agreement Year, excluding the
HVB Introduced Business, is exceeded and, provided that HVB has suffered no
adverse tax or other regulatory consequences, the Company shall rebate the
refunded amounts (without interest) to the Manager and/or Max Re Parent, as the
case may be, after the end of the second Agreement Year.

Section 5.6 Services Covered by Fees.

Day-to-day operational costs will be covered by the fees set forth in
Section 5.2, Section 5.3, Section 5.4 and Section 5.5, which will cover all
costs and responsibilities set out in this Agreement, including the secondment
of three (3) staff to the Company, rental space (including without limitation,
four dedicated fully equipped work-stations and shared use of conference rooms),
the use and management of the Max Re Parent general ledger system, current and
future telephone and information technology platforms and relevant links to HVB
and other related costs.

 

15



--------------------------------------------------------------------------------

Section 5.7 Additional Direct Expenses Payable by the Company.

The Company will pay the Manager directly only the following expenses and such
other expenses that the Company agrees to in advance from time to time:

(a) the following corporate expenses: annual audit, corporate legal expenses,
Board of Director’s expenses and director’s and officer liability insurance
premiums;

(b) the following direct transactional expenses: brokerage, taxes, reinsurance
letter of credit and reinsurance trust fees; and

(c) counsel fees related to litigation involving claims under Insurance and
Reinsurance Contracts entered into by the Company.

ARTICLE VI – ACCESS TO EMPLOYEES; EXAMINATION; AUDIT

Section 6.1 Access to Employees and Books and Records.

The Manager shall provide the Company and HVB (and its regulators or auditor)
access to employees of the Manager and the Books and Records of the Company. In
addition, the Manager shall permit employees of HVB to observe and inspect the
operations of the Manager as they relate to the risks insured by the Company.

Section 6.2 Examination.

The Company or its representatives shall have the right to examine and inspect
at any reasonable time any and all of the Manager’s books and records relating
to the Company’s Business. At the Company’s option, in lieu of the Company or
its representatives examining such books and records at the Manager’s place or
places of business where such books and records are maintained by the Manager,
the Manager agrees to promptly provide copies of such books and records to the
Company on receipt of a written request from the Company. The Manager shall
cooperate fully with any such examination and provide all such books and records
requested by the Company or its representatives, subject to the confidentiality
provisions set forth in Article XI.

Section 6.3 Audit.

The Manager shall permit the Books and Records of the Company maintained by it
to be audited by an auditor appointed by the Company at any time upon notice
from the Company.

 

16



--------------------------------------------------------------------------------

ARTICLE VII – INDEMNIFICATION AND INSURANCE

Section 7.1 Indemnification by Max Re Parent and the Manager.

(a) Max Re Parent and the Manager, jointly and severally, shall indemnify and
hold harmless the Company (and its directors, officers, employees and agents)
from and against any and all Liabilities, Actions and Damages resulting from,
arising out of or directly relating to:

(i) any willful misconduct or gross negligence on the part of the Manager; or

(ii) the breach by the Manager or any of its employees of any representation,
warranty, agreement or covenant made under this Agreement.

(b) Notwithstanding the provisions of subsection (a) of this Section, neither
Max Re Parent nor the Manager shall be liable for Liabilities, Actions and
Damages resulting from, arising out of or directly relating to:

(i) non-material breaches by the Manager of the performance standards under
Section 2.3;

(ii) failure of any HVB Introduced Business to meet the underwriting criteria of
the Company as set out in the Annual Business Plan in effect at the time such
HVB Introduced Business first becomes insured or reinsured by the Company; or

(iii) failure of the Manager to comply with the covenant set forth in
Section 3.3(c) due to the kinds of invested assets of the Company or performance
of invested assets of the Company which are outside the control of the Manager.

Section 7.2 Indemnification by the Company.

The Company shall indemnify and hold harmless the Manager (and its directors,
officers, employees and agents) from and against all Liabilities, Actions and
Damages brought or incurred by third parties to this Agreement (other than any
Affiliates of the Manager) resulting from, arising out of or directly relating
to:

(a) any error, omission, tort or any other negligence on the part of the
Manager, other than gross negligence, willful misconduct, fraud or dishonesty of
the Manager; or

 

17



--------------------------------------------------------------------------------

(b) the Manager’s performance of its obligations under this Agreement to the
extent such Liabilities, Actions and Damages are not caused by any gross
negligence, willful misconduct, fraud or dishonesty of the Manager.

Section 7.3 Indemnification by HVB.

(a) HVB shall indemnify and hold harmless the Manager (and its directors,
officers, employees and agents) from and against all Liabilities, Actions and
Damages resulting from, arising out of or directly relating to any claims in
relation to any failure of any HVB Introduced Business to meet the underwriting
criteria of the Company as set forth in the Annual Business Plan in effect at
the time such HVB Introduced Business first becomes insured or reinsured by the
Company.

(b) Notwithstanding the provisions of subsection (a) of this Section, HVB shall
not be liable for Liabilities, Actions and Damages resulting from, arising out
of or directly relating to:

(i) any claim made against the Manager (by or its directors, officers, employees
or agents) which is brought by or on behalf of Max Re Parent or its Affiliates
(or their directors, officers, employees or agents);

(ii) any single claim for an amount that is less than $10,000;

(iii) any failure to meet applicable Annual Business Plan underwriting criteria
that is subsequently approved or ratified by the Board of Directors of the
Company (including the consent of both Max Re Parent and HVB); or

(iv) any gross negligence or willful misconduct, fraud or dishonesty of the
Manager.

Section 7.4 Indemnification Procedures.

(a) In the case of any claim asserted by a third party against a party entitled
to indemnification under Article VII (the “Indemnified Party”), notice shall be
given by the Indemnified Party to the party required to provide indemnification
(the “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of any claim as to which indemnity may be sought, and the Indemnified
Party shall permit the Indemnifying Party (at the expense of such Indemnifying
Party) to assume the defense of any claim or any Litigation resulting therefrom,
provided that:

(i) counsel for the Indemnifying Party who shall conduct the defense of such
claim or Litigation shall be satisfactory to the Indemnified Party, and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense; and

 

18



--------------------------------------------------------------------------------

(ii) the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except to the extent that such failure results in a lack of
actual notice to the Indemnifying Party or such Indemnifying Party is materially
prejudiced by way of any forfeiture of rights or defenses or otherwise as a
result of such failure to give notice.

(b) Except with the prior written consent of the Indemnified Party, no
Indemnifying Party, in the defense of any such claim or Litigation, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a release from all liability with respect
to such claim or Litigation. The parties shall cooperate in the defense of any
claim or Litigation subject to this Article VII and the records of each shall be
available to the other with respect to such defense.

Section 7.5 Insurance Requirements.

During the Term of this Agreement and for so long as the Manager has any
obligations hereunder, the Manager will maintain the following kinds of
insurance with one or more reputable insurers that are satisfactory to the
Company:

(a) Liability insurance that covers errors and omissions arising out of the
Manager’s obligations under this Agreement which shall, at a minimum, have the
following features:

(i) a per occurrence limit of liability of at least $5 million;

(ii) an annual aggregate limit of liability of at least $5 million;

(iii) a deductible or self-insured retention of no greater than $250,000;

(iv) a provision providing at least 30 days’ notice to the Company and HVB of:

1. cancellation;

 

19



--------------------------------------------------------------------------------

2. nonrenewal;

3. reduction of coverage limits;

4. increased deductible and self-insured retention; or

5. additional exclusions; and

(v) a provision adding the Company as an additional named insured thereunder.

(b) Insurance coverage, in a form reasonably acceptable to the Company,
providing general liability insurance, automobile liability insurance, workers’
compensation and employers liability insurance and fidelity (bond) coverage
adequate and suitable for its business and on such terms, covering such risks,
containing such deductibles and retentions and in such amounts as insurance
coverage customarily carried by the Max Re Group.

Section 7.6 Certificates of Insurance.

Upon execution of this Agreement and thereafter upon renewal, the Manager will
provide the Company with one or more certificates of insurance evidencing the
existence of the amounts and forms of insurance coverages described in
Section 7.5 These certificates of insurance must expressly evidence the
provisions mandated in Section 7.5.

ARTICLE VIII – TERM AND TERMINATION

Section 8.1 Term.

This Agreement shall commence on the Effective Date and terminate as provided in
this Article VIII.

Section 8.2 Termination On Notice.

This Agreement may be terminated by the Company or the Manager with at least one
year’s prior written notice of termination, provided that termination under this
action 8.2 shall be effective no earlier than the end of the third Agreement
Year.

Section 8.3 Termination by the Company For Cause.

This Agreement may be terminated by the Company immediately by notice served on
the Manager if at any time:

(a) the Manager or Max Re Parent, as the case may be, commits a material breach
of its obligations under this Agreement or Max Re Parent or Max Re commits a
material breach of the Stock Purchase and Subscription Agreement or any other
Ancillary Agreement (as defined in the Stock Purchase and Subscription
Agreement) and, in the case of a breach capable of remedy, fails to remedy such
breach within 7 days of being specially required in writing to do so by the
Company or HVB;

 

20



--------------------------------------------------------------------------------

(b) Max Re, the Manager, Max Re Parent or any principal of any thereof engages
in fraud or dishonesty or any act involving moral turpitude;

(c) Max Re loses its authority to carry on an insurance or reinsurance business
in Bermuda or the Manager loses its ability to carry on an insurance management
business in Bermuda;

(d) a distress, execution, sequestration or other process is levied or enforced
upon or sued out against the property of Max Re Parent, Max Re or the Manager
which is not discharged within 10 days;

(e) Max Re Parent, Max Re or the Manager is unable to pay its debts in the
normal course of business;

(f) Max Re Parent, Max Re or the Manager ceases or threatens to cease, wholly or
substantially, to carry on its business;

(g) an encumbrancer takes procession of or a receiver or trustee is appointed
over the whole or any part of the undertaking, property or assets of Max Re
Parent, Max Re or the Manager;

(h) an order is made or a resolution is passed for the winding-up of Max Re
Parent, Max Re or the Manager; or

(i) Max Re Parent ceases to own the controlling interest in, or ceases to
exercise effective day-to-day management control over or permits the sale,
transfer or other disposition of all or substantially all of the assets of, Max
Re or Manager.

Section 8.4 Termination by the Manager For Cause.

This Agreement may be terminated by the Manager immediately by notice served on
the Company if at any time:

(a) the Company commits a material breach of its obligations under the Stock
Purchase and Subscription Agreement, this Agreement or any other Ancillary
Agreement (as defined in the Stock Purchase and Subscription Agreement) or HVB
commits a material breach of the Stock Purchase and Subscription Agreement and,
in the case of a breach capable of remedy, fails to remedy such breach within 7
days of being specially required in writing to do so by the Manager;

 

21



--------------------------------------------------------------------------------

(b) the Company engages in fraud or dishonesty or any act involving moral
turpitude, provided that such fraud, dishonesty or act does not, directly or
indirectly, result from, arise out of or directly relate to any act or failure
to act by the Manager;

(c) the Company loses its authority to carry on an insurance or reinsurance
business in Bermuda, provided that such loss does not, directly or indirectly,
result from, arise out of or directly relate to any act or failure to act by the
Manager;

(d) a distress, execution, sequestration or other process is levied or enforced
upon or sued out against the property of HVB or the Company which is not
discharged within 10 days;

(e) HVB or the Company is unable to pay its debts in the normal course of
business;

(f) HVB or the Company ceases or threatens to cease, wholly or substantially, to
carry on its business;

(g) an encumbrancer takes procession of or a receiver or trustee is appointed
over the whole or any part of the undertaking, property or assets of HVB or the
Company; or

(h) an order is made or a resolution is passed for the winding-up of HVB or the
Company.

Section 8.5 Performance During Period of Notice.

During any period of notice of termination, both the Manager and the Company
shall continue to perform their respective obligations in accordance with the
terms of this Agreement.

Section 8.6 No Prejudice.

Termination in accordance with the above provisions, or howsoever effected,
shall take effect without prejudice to the rights and obligations of the parties
which have accrued at the date of termination or which may subsequently accrue.

 

22



--------------------------------------------------------------------------------

ARTICLE IX – TRANSFER OF EXISTING COMPANY BUSINESS

Section 9.1 In General.

In the event of:

(i) the winding-up of the Company;

(ii) a reduction of capital or other restructuring of the Company;

(iii) the Company exiting of a particular type of reinsurance business;

then the Manager or, failing that, Max Re Parent shall use its best efforts to
retrocede to Max Re (and Max Re shall have the first right of refusal to) the
applicable book of Insurance and Reinsurance Contracts of the Company (the
“Existing Company Business”) at the relevant time at market rates. If due to
sound business reasons, Max Re is unable to accept a retrocession of the
Existing Company Business, in whole or in part, then the Company or (failing
whom) Max Re Parent shall use its best efforts to retrocede the whole or (as the
case may be) part of the Existing Company Business to a third party at market
rates.

Section 9.2 Max Re Right to Bid.

If, after this Agreement has been terminated, the Company is seeking to
retrocede any of the Existing Company Business (excluding the HVB Introduced
Business) then the Company will, as long as it does not disadvantage the
Company, allow Max Re to bid at market rates on such business.

ARTICLE X – EFFECT OF TERMINATION

Section 10.1 Fees.

If this Agreement is terminated, then any fees under Article V with respect to
the performance of the Manager under this Agreement will be prorated to the
effective date of termination.

Section 10.2 Return of Books and Records.

(a) On or as of the termination of this Agreement, the Company shall be entitled
to require the Manager to carry out one or more of the following:

(i) deliver to the Company or its designee, in a mutually agreeable format, all
the Books and Records, however generated, relating to the Company’s Business
including any off-line storage and security copies of the Data;

 

23



--------------------------------------------------------------------------------

(ii) store on magnetic, optical or other media all or any of the information
then stored on-line relating the Company’s Business and to deliver such media,
in a mutually agreeable format, to the Company or its designee; and

(iii) make and deliver to the Company or its designee such printouts of
information relating to the Company’s Business as the Company may reasonably
require.

(b) The Manager shall cooperate fully with the Company or its designee in
performing its obligations under this Section 10.2.

Section 10.3 Survival.

The following provisions of this Agreement will survive the termination of this
Agreement: Articles I, IV, V, VII, X, XI and XII and Sections 9.2,13.2 and 13.3.

ARTICLE XI – CONFIDENTIALITY

Section 11.1 In General.

Each of the Company and the Manager shall keep confidential and not use or
disclose any information previously or hereafter obtained by it pursuant to this
Agreement (the party receiving such information is hereinafter referred to as
the “Receiving Party”) with respect to the other or such other’s parents,
subsidiaries, Affiliates or other related entities (the party, or such party’s
parents, subsidiaries, Affiliates or other related entities, with respect to
which the information relates is hereinafter referred to as the “Disclosing
Party”) in connection with this Agreement and the negotiations preceding this
Agreement (such information is hereinafter referred to as the “Confidential
Information”), and the Receiving Party will use such Confidential Information
solely in connection with the transactions contemplated by this Agreement, and
if the transactions contemplated hereby are not consummated for any reason, the
Receiving Party shall either return to the Disclosing Party, without retaining a
copy thereof, or destroy, any schedules, documents or other written or
electronically stored information constituting Confidential Information (or
prepared based upon such Confidential Information) in connection with this
Agreement and the transactions contemplated hereby and the negotiations
preceding this Agreement. Without limiting the generality of the foregoing, the
Receiving Party shall be permitted to disclose any Confidential Information to
such of its Affiliates, officers, directors, employees, agents,

 

24



--------------------------------------------------------------------------------

lenders and representatives (collectively, “Representatives”) as have a need to
know such Confidential Information, provided such Representatives shall be
informed that disclosure of such Confidential Information by such
Representatives would be in contravention hereof and the Receiving Party shall
be responsible for any disclosure prohibited hereby by any of its
Representatives.

Section 11.2 Exceptions.

Notwithstanding Section 11.1, the Receiving Party shall not be required to keep
confidential or return any information which:

(a) is known or available through other lawful sources, not bound by a
confidentiality agreement with the Disclosing Party;

(b) is or becomes publicly known other than as a result of the disclosure by the
Receiving Party or its Representatives;

(c) is required to be disclosed pursuant to an order or request of a judicial or
governmental authority, an arbitrator or arbitration panel or a self-regulatory
body or pursuant to any law or regulation in any jurisdiction (provided that the
Disclosing Party, to the extent permitted by law, is given reasonable prior
written notice); or

(d) is developed by the Receiving Party independently of, and is not based upon,
the Confidential Information.

ARTICLE XII – ARBITRATION

Section 12.1 Arbitration.

All disputes, controversies or claims arising out of, relating to, or in
connection with, this Agreement, or the breach, termination or validity hereof,
shall be finally settled by arbitration. The arbitration shall be conducted in
accordance with the Bermuda International Conciliation and Arbitration Act 1993,
except as same may be modified herein or by mutual agreement of the parties. The
seat of the arbitration shall be Bermuda, and it shall be conducted in the
English language.

Section 12.2 Arbitrators.

Unless the parties otherwise agree, the arbitration shall be conducted by three
arbitrators. Each party shall nominate one arbitrator by written notice to the
other party and the two arbitrators shall appoint the third arbitrator who shall
act as chairperson. Such nominations of the party-nominated arbitrators shall be
made within 14 days of the service of a written demand for arbitration by either
party. In the event that a party does

 

25



--------------------------------------------------------------------------------

not nominate an arbitrator within such 14-day period or the two arbitrators are
unable to agree on the third arbitrator within 14 days after appointment of the
party-appointed arbitrator or if the third arbitrator declines to act, the
appointment of the remaining
arbitrator(s) shall be made by the London Court of International Arbitration at
the request of either party.

Section 12.3 Qualification of Arbitrators.

The arbitrators nominated or appointed shall be impartial and, unless the
parties otherwise agree, either attorneys with specialist knowledge of the
reinsurance and insurance industry of at least 10 years admission to the bar, or
reinsurance and insurance industry professionals of at least 10 years standing.
Any objection to the qualifications of any arbitrator must be made, if at all,
within 10 days of notice of the nomination or appointment of such arbitrator.

Section 12.4 Procedure.

The arbitral tribunal shall decide the procedure and time periods for the
arbitral proceedings so as to resolve the dispute, controversy or claim as soon
as practicable.

Section 12.5 Arbitration Award.

The arbitral award shall be in writing, shall state reasons for the award, and
be final and binding on the parties. The award may include an award of costs,
including reasonable attorneys’ fees and disbursements. Judgment on the award
may be entered by any court having jurisdiction thereof or having jurisdiction
over the parties or their assets.

Section 12.6 Consolidated Proceedings.

In order to facilitate the comprehensive resolution of related disputes, and
upon request of any party to the arbitration proceeding, the arbitration
tribunal may, within 90 days of its appointment, consolidate the arbitration
proceeding with any other arbitration proceeding involving any of the parties
hereto relating to this Agreement, the Stock Purchase and Subscription
Agreement, the Max Re Parent Agreement or the other Ancillary Agreements (as
defined in the Stock Purchase and Subscription Agreement). The arbitrators shall
not consolidate such arbitrations unless they determine that (i) there are
issues of fact or law common to the two proceedings so that a consolidated
proceeding would be more efficient than separate proceedings, and (ii) no party
hereto would be prejudiced as a result of such consolidation through undue delay
or otherwise. In the event of different rulings on this question by the
arbitration tribunal constituted hereunder and the tribunal constituted under
Stock Purchase and Subscription Agreement, the ruling of the panel appointed
under the Stock Purchase and Subscription Agreement shall control. In the case
of a consolidated proceeding, the arbitrators in that proceeding shall be named
as provided in the Stock Purchase and Subscription Agreement.

 

26



--------------------------------------------------------------------------------

ARTICLE XIII – GENERAL

Section 13.1 Relationship of the Parties.

The Company and the Manager are independent of one another. Nothing in this
Agreement shall be deemed to create:

(a) a joint venture or partnership between the parties;

(b) a relationship of employer and employee;

(c) a relationship of principal and agent;

(d) or any relationship other than independent parties contracting with each
other solely for the purpose of carrying out the provisions of this Agreement

Section 13.2 Notices.

(a) Any notice or other communication required or permitted to be given under
this Agreement shall be in writing and (unless some other method of giving the
same is specified or accepted in writing by the recipient) shall be effective:

(i) when personally delivered during normal business hours to the addressee at
the address designated for such delivery;

(ii) on the date of receipt specified in any return receipt if it shall have
been deposited in the mails, certified or registered with return receipt
requested and postage thereon fully prepaid, or sent by Federal Express or other
recognized domestic courier service, addressed to the addressee at such address;
or

(iii) on the day it shall have been given by telex (with appropriate answerback
received) or facsimile transmission if such facsimile is followed within two
Business Days by a written notice mailed in accordance with clause (ii) above to
the addressee at such address, whichever of the foregoing shall first occur.

 

27



--------------------------------------------------------------------------------

(b) Until otherwise specified by written notice, the addresses for any such
notice or other communication shall be as follows:

 

  (i) If to the Manager:

 

       Max Re Managers Ltd.

       Ascot House

       28 Queen Street

       Hamilton HM 11

       Bermuda

       Attn: Chief Financial Officer

       Tel: 441-296-8800

       Fax: 441-296-8811

 

  (ii) If to the Company:

 

       Grand Central Re Limited

       Ascot House

       28 Queen Street

       Hamilton HM 11

       Bermuda

       Attn: President

       Tel: 441-296-8800

       Fax: 441-296-8811

 

       with copies to:

 

       Bayerische Hypo- und Vereinsbank AG

       c/o HVB America Inc.

      

150 East 42nd Street

       New York, New York 10017-4679

       Attention: Thomas Glynn

       Tel: 212-672-6013

       Fax: 212-672-5522

 

       and

 

       Bayerische Hypo- und Vereinsbank AG

       c/o HVB America Inc.

       150 East 42nd Street

       New York, New York 10017-4679

       Attention: General Counsel

       Tel: 212-672-5393

       Fax: 212-672-5531

 

28



--------------------------------------------------------------------------------

  (iii)  If to Max Re Parent:

 

       Max Re Capital Ltd.

       Ascot House

       28 Queen Street

       Hamilton HM 11

       Bermuda

       Attn: Chief Financial Officer

       Tel: 441-296-8800

       Fax: 441-296-8811

 

  (iv) If to HVB:

 

       Bayerische Hypo- und Vereinsbank AG

       c/o HVB America Inc.

       150 East 42nd Street

       New York, New York 10017-4679

       Attention: Thomas Glynn

       Tel: 212-672-6013

       Fax: 212-672-5522

 

       with a copy to:

 

       Bayerische Hypo- und Vereinsbank AG

       c/o HVB America Inc.

       150 East 42nd Street

       New York, New York 10017-4679

       Attention: General Counsel

       Tel: 212-672-5393

       Fax: 212-672-5531

Section 13.3 Governing Law.

This Agreement shall be governed by and construed according to the laws of the
Bermuda.

Section 13.4 No Waiver.

Failure of any party to enforce any provision of this Agreement shall not
constitute a course of conduct or waiver in the future of the right to enforce
the same or any other provision.

Section 13.5 Offset.

The Company and the Manager may offset any balance due to it from the other
under this Agreement.

 

29



--------------------------------------------------------------------------------

Section 13.6 Counterparts.

This Agreement may be signed in multiple counterparts. Each counterpart shall be
considered an original instrument, but all of them in the aggregate shall
constitute one agreement.

Section 13.7 Severability.

In the event that any word, sentence, paragraph provision or article of this
Agreement is found to be void or voidable, the remainder of this Agreement shall
nevertheless be legal and binding with the same force and effect as though the
void or voidable parts were deleted.

Section 13.8 Assignment and Third Party Beneficiaries.

This Agreement is entered into for the benefit of the parties hereto and their
respective successors, legal representatives and assigns. No other person or
entity shall obtain an interest herein or be deemed to be a beneficiary of the
provisions contained herein except as specifically set forth herein. This
Agreement may not be assigned by any party without the written consent of the
other parties.

Section 13.9 Integration; Amendment; Reliance.

(a) This Agreement and the Side Letter (as defined in the Stock Purchase and
Subscription Agreement) sets out the entire understanding of the parties with
respect to the matters with which it deals and may be amended or modified only
by written instrument duly executed by each party.

(b) Each party acknowledges that it has not relied upon or been induced to enter
into this Agreement by any representation other than a representation expressly
set out in this Agreement and neither party shall be liable to the other in
equity, contract, tort or in any other way for any representation not expressly
set out in this Agreement.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

MAX RE MANAGERS LTD. By:    /s/ Keith Hynes  

Name: Keith Hynes

Title:   President

MAX RE CAPITAL LTD. By:    /s/ Robert J. Cooney  

Name: Robert J. Cooney

Title:   President

BAYERISCHE HYPO- UND VEREINSBANK AG By:    /s/ Thomas J. Glynn  

Name: Thomas J. Glynn

Title:   Managing Director

By:    /s/ Jon D. Karnofsky  

Name: Jon D. Karnofsky

Title:   Director

GRAND CENTRAL RE LIMITED By:    /s/ Stephan Bub  

Name: Stephan Bub

Title:   Chairman of the Board

By:    /s/ Thomas J. Glynn  

Name: Thomas J. Glynn

Title:   Deputy Chairman

 

31



--------------------------------------------------------------------------------

Max Re Ltd.

Max Re Managers Ltd.

Ascot House

28 Queen Street

Hamilton HM 11

Bermuda

10 May, 2001                            

Grand Central Re Limited

Ascot House

28 Queen Street

Hamilton HM 11

Bermuda

Bayerische Hypo- und Vereinsbank AG

c/o HVB America Inc.

150 East 42nd Street

New York, NY 10017

Gentlemen:

Reference is hereby made to the Insurance Management Agreement among Max Re
Managers Ltd. (the “Manager”), Max Re Capital Ltd., Bayerische Hypo- und
Vereinsbank AG and Grand Central Re Limited (the “Company”), dated as of the
date hereof (the “Insurance Management Agreement”) and the Quota Share
Retrocession Agreement by and between Max Re Ltd. and Grand Central Re Limited
dated as of the date hereof (the “Quota Share Retrocession Agreement”). Defined
terms used in this letter agreement (the “Side Letter”) and not defined herein
shall have the meanings ascribed thereto in the Quota Share Retrocession
Agreement.

1. Quota Share Retrocession Agreement – Initial Premium Settlement

In connection with the Quota Share Retrocession Agreement, we hereby agree with
you that the first settlement under the Quota Share Retrocession Agreement shall
be made on the date of the Closing (as defined in the Stock Purchase and
Subscription Agreement) or as soon as possible thereafter and any amount owed by
the Reinsurer to the Company under a Policy ceded as part of such settlement
shall be agreed between the parties and paid as follows:

The amount paid for the fixed income component shall be equal to:

 

  •  

the pro-rata potion of the premium collected applicable to the fixed income
portion of each transaction,



--------------------------------------------------------------------------------

  •  

adjusted by the change in the present value of the liability cash flows
discounted using the swap curve (Bloomberg US Mid Close – “USSWAP”) as of:

1. Binding date of each individual transaction, and

2. Close of business the night prior to transfer of funds in fulfillment of this
Agreement.

 

  •  

In the case of the ALEA transaction, an adjustment will be made to the final
cash flow based upon the changes in five year rates.

The amount paid for the alternative component shall be equal to:

 

  •  

the pro-rata portion of the premium collected applicable to the profit sharing
portion of each transaction,

 

  •  

adjusted by the change for actual performance of the alternative portfolio, as
of:

1. Binding date of each individual transaction, and

2. Close of business the night prior to transfer of funds in fulfillment of this
Agreement.

Examples of the calculation and the cash flows to be utilized in the calculation
are annexed to this side letter as Annexure 1.

2. Insurance Management Agreement – Initial Fee Settlement

Pursuant to the terms of the Insurance Management Agreement and this Side
Letter, the Company hereby agrees that on the Closing the Company shall pay to
the Manager all accrued and unpaid compensation to the Manager as of the date of
Closing (assuming the Insurance Management Agreement became effective January 1,
2001) as if each Insurance and Reinsurance Contract (as defined in the Insurance
Management Agreement) sourced by the Manager in accordance with the Insurance
Management Agreement had been ceded by the Reinsurer to the Company under the
Quota Share Retrocession Agreement from the date (not to be earlier than
January 1, 2001) the premium or reinsurance premium was paid to the Reinsurer
under such Insurance and Reinsurance Contract.

 

2



--------------------------------------------------------------------------------

3. Insurance Management Agreement – Reserve-based Fee

(a) For the purposes of this Section 3, the following terms shall have the
respective meanings set forth in the Insurance Management Agreement: Agreement
Quarter, Agreement Year, Company’s Business, Loss, Insurance and Reinsurance
Contract and Reserves.

(b) For purposes of calculating the reserve-based fee payable by the Company to
the Manager under Section 5.3 of the Insurance Management Agreement, the Company
and the Manager agree that, for any Insurance and Reinsurance Contract related
to the Company’s Business, the Reserves for such Insurance and Reinsurance
Contract for an Agreement Year (the “Subject Agreement Year”) shall be no
greater than the sum of:

1. the premium or reinsurance premium due for payment during the Subject
Agreement Year in respect of such Insurance and Reinsurance Contract or the
premium or reinsurance premium allocated by the Manager to the Subject Agreement
Year (but not due for payment during the Subject Agreement Year) for such
Insurance and Reinsurance Contract in accordance with Statutory Accounting
Practices (as defined in the Stock Purchase and Subscription Agreement)
(collectively, the “Subject Premium”), provided that the Subject Premium is
actually received by the Company within 90 days following the Subject Agreement
Year (the “Premium Due Date”); and

2. the sum of the prior year’s Reserves (less all Loss payments and current
Reserves adjustments) for such Insurance and Reinsurance Contract established
for each Agreement Year preceding the Subject Agreement Year as determined in
accordance with Section 3(b)(1) and as further adjusted by Section 3(c).

(c) As of the end of the first calendar quarter following the Subject Agreement
Year, the Manager shall recalculate the fee payable under Section 5.3 of the
Insurance Management Agreement for the Subject Agreement Year and submit such
recalculation to the Company. For purposes of this recalculation:

1. if the Subject Premium is not actually received by Company prior to Premium
Due Date, then the Subject Premium shall be deemed due for payment in or
allocable to the Agreement Year in which it is actually received for purposes of
Section 3(b)(1); and

2. if, as a result of adjustments to the Subject Premium permitted under the
terms of the Insurance and Reinsurance Contract, the premium or reinsurance
premium actually received by the Company prior to the Premium Due Date exceeds
the Subject Premium initially due for payment in or allocated to the Subject
Agreement Year under Section 3(b)(1), then such additional amounts shall be
deemed paid in the Subject Agreement Year.

 

3



--------------------------------------------------------------------------------

(d) If the difference between:

1. (i) the fee paid under Section 5.3 of the Insurance Management Agreement for
the four Agreement Quarters of the Subject Agreement Year, and (ii) the fee
recalculated under Section 3(c) for the Subject Agreement Year is positive, the
Manager shall pay such amount to the Company.

2. (i) the fee paid under Section 5.3 of the Insurance Management Agreement for
the 4 Agreement Quarters of the Subject Agreement Year, and (ii) the fee
recalculated under Section 3(c) for the Subject Agreement Year is negative, the
Company shall pay the absolute value of such amount to the Manager.

(e) If payment under Section 3(d) is due, such payment shall be made forthwith
but in no event no later than by the end of the Agreement Quarter following the
recalculation.

(f) This Section 3 shall remain in effect during the term of the Insurance
Management Agreement.

4. Governing Law; Arbitration

(a) This Side Letter shall be governed by and construed and enforced in
accordance with the laws of Bermuda.

(b) All disputes, controversies or claims arising out of, relating to, or in
connection with, this Side Letter, or the breach, termination or validity
hereof, shall be finally settled by arbitration. The arbitration shall be
conducted in accordance with the Bermuda International Conciliation and
Arbitration Act 1993, except as same may be modified herein or by mutual
agreement of the parties. The seat of the arbitration shall be Bermuda, and it
shall be conducted in the English language.

(c) Unless the parties otherwise agree, the arbitration shall be conducted by
three arbitrators. Each party shall nominate one arbitrator by written notice to
the other party and the two arbitrators shall appoint the third arbitrator who
shall act as chairperson. Such nominations of the party-nominated arbitrators
shall be made within 14 days of the service of a written demand for arbitration
by either party. In the event that a party does not nominate an arbitrator
within such 14-day period or the two arbitrators are unable to agree on the
third arbitrator within 14 days after appointment of the party-appointed
arbitrator or if the third arbitrator declines to act, the appointment of the
remaining arbitrator(s) shall be made by the London Court of International
Arbitration at the request of either party. The arbitrators nominated or
appointed shall be

 

4



--------------------------------------------------------------------------------

impartial and, unless the parties otherwise agree, either attorneys with
specialist knowledge of the reinsurance and insurance industry of at least 10
years admission to the bar, or reinsurance and insurance industry professionals
of at least 10 years standing. Any objection to the qualifications of any
arbitrator must be made, if at all, within 10 days of notice of the nomination
or appointment of such arbitrator.

(d) The arbitral tribunal shall decide the procedure and time periods for the
arbitral proceedings so as to resolve the dispute, controversy or claim as soon
as practicable.

(e) The arbitral award shall be in writing, shall state reasons for the award,
and be final and binding on the parties. The award may include an award of
costs, including reasonable attorneys’ fees and disbursements. Judgment on the
award may be entered by any court having jurisdiction thereof or having
jurisdiction over the parties or their assets.

(f) In order to facilitate the comprehensive resolution of related disputes, and
upon request of any party to the arbitration proceeding, the arbitration
tribunal may, within 90 days of its appointment, consolidate the arbitration
proceeding with any other arbitration proceeding involving any of the parties
hereto relating to this Side Letter, the Stock Purchase and Subscription
Agreement, the Max Re Parent Agreement and the other Ancillary Agreements (as
defined in the Stock Purchase and Subscription Agreement). The arbitrators shall
not consolidated such arbitrations unless they determine that (i) there are
issues of fact or law common to the two proceedings so that a consolidated
proceeding would be more efficient than separate proceedings, and (ii) no party
hereto would be prejudiced as a result of such consolidation through undue delay
or otherwise. In the event of different rulings on this question by the
arbitration tribunal constituted hereunder and the tribunal constituted under
the Stock Purchase and Subscription Agreement, the ruling of the panel appointed
under the Stock Purchase and Subscription Agreement shall control. In the case
of a consolidated proceeding, the arbitrators in that proceeding shall be named
as provided in the Stock Purchase and Subscription Agreement.

 

5



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing in the space set forth below.

 

Sincerely,

 

Max Re Ltd.

By:   /s/ Robert J. Cooney Name:   Robert J. Cooney Title:   President Max Re
Managers Ltd. By:   /s/ Keith Hynes Name:   Keith Hynes Title:   President

 

ACCEPTED AND AGREED:

 

Bayerische Hypo- und Vereinsbank AG

By:   /s/ Thomas J. Glynn Name:   Thomas J. Glynn Title:   Managing Director By:
  /s/ Jon D. Karnofsky Name:   Jon D. Karnofsky Title:   Managing Director Grand
Central Re Limited By:   /s/ Stephan Bub Name:   Stephan Bub Title:   Chairman
By:   /s/ Thomas J. Glynn Name:   Thomas J. Glynn Title:   Deputy Chairman

 

6



--------------------------------------------------------------------------------

INSURANCE MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT NO. 1

This Amendment Agreement (this “Agreement”) is entered into as of May 3, 2002,
by and among Max Re Managers Ltd. (the “Manager”), Max Re Capital Ltd. (the “Max
Re Parent”), Bayerische Hypo- Und Vereinsbank AG (“HVB”) and Grand Central Re
Limited (the “Company”).

RECITALS

WHEREAS, the Manager, Max Re Parent, HVB and the Company are parties to an
Insurance Management Agreement, dated as of May 10, 2001, pursuant to which the
Manager provides certain management services in respect of the Company’s
Business.

WHEREAS, the parties wish to amend the Insurance Management Agreement to make
clear that the delivery and performance of other agreements by the Manager will
not violate certain provisions contained in the Insurance Management Agreement.

NOW THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereby agree as follows:

 

  1. Definitions. Section 1.1. The definition for Gross Premium Target Amounts,
shall be $250 million for the calendar year 2002.

 

  2. Miscellaneous.

 

  (a) Successors. This Agreement shall be binding upon the parties hereto and
their successors and permitted assigns.

 

  (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.

 

  (c) The provisions of this Agreement shall, to the greatest extent possible,
be interpreted in such a manner to comply with applicable law, but if any
provision hereof is, notwithstanding such interpretation, determined to be
invalid, void or unenforceable, the remaining provisions of this Agreement shall
not be affected thereby but will remain in full force and effect and binding
upon the parties hereto.

 

  (d) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute the same instrument.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the 16
day of December, 2002.

 

MAX RE MANAGERS LTD. By:       Name:  Keith Hynes   Title:    President MAX RE
CAPITAL LTD. By:       Name:  Robert J. Cooney   Title:    President

BAYERISCHE HYPO- UND

VEREINSBANK AG

By:       Name:  Thomas J. Glynn   Title:    Managing Director By:      
Name:  Christopher Wrenn   Title:    Managing Director GRAND CENTRAL RE LIMITED
By:       Name:  W. Dave Brining   Title:    Authorised Signatory By:      

Name:  Nancy da Silva

 

Title:    Authorised Signatory

 

 



--------------------------------------------------------------------------------

GRAND CENTRAL RE LIMITED

Max Re House

2 Front Street

Hamilton HM 11

Bermuda

As of November 22, 2005

Mr. Keith Hynes

President

Max Re Managers Ltd,

Max Re House

2 Front Street

Hamilton HM 11

Bermuda

Dear Keith:

Reference is made to the Insurance Management Agreement dated as of May 10, 2001
executed by and among Max Re Managers Ltd., Max Re Capital Ltd., Bayerische
Hypo- und Vereinsbank AG and Grand Central Re Limited (“GCRe”), as subsequently
amended by (a) Letter Agreement dated May 10, 2001 and (b) Amendment No. 1 dated
as of December 18, 2002 (as so amended, such agreement is hereinafter
collectively referred to as the “Insurance Management Agreement” or the “IMA”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Insurance Management Agreement.

In accordance with our discussions, it is hereby agreed by and between all of
the parties to the IMA, notwithstanding any provision contained therein to the
contrary, that the term of the IMA is hereby extended for three months,
commencing January 1, 2006 and ending March 31, 2006 and that any party to the
IMA may, by written notice to the other parties given at least thirty (30) days
prior to the scheduled expiration of the term, either (a) extend the IMA for an
additional three month term or (B) terminate the IMA, effective as of the end of
the then-current three month term. In the event that no party elects to renew or
terminate the IMA prior to the end of a scheduled three month term, the IMA
shall automatically renew for an additional three month term hereunder, subject
to the terms of this letter agreement.

All financial and related reporting by Max Re Managers Ltd. to Grand Central Re
Limited under the IMA shall be provided quarterly, within forty-five (45) days
of the last business day of such quarter. In consideration of the premises
contained herein, the total compensation payable by Grand Central Re Limited to
Max Re Managers Ltd. for all



--------------------------------------------------------------------------------

services rendered under the MA shall be Two Hundred Thousand Dollars ($200,000)
for the initial three month extended term and for any subsequent three month
extended term, if an extension is effected hereunder (whether by notice or
automatically, as provided herein) (the “IMA Fee”). In the event that Max Re
Ltd. or any affiliate purchases, acquires, commutes or transfers to a third
party during 2006 all of GCRe’s (a) life and annuity policies or (b) property
and casualty policies then in force without purchasing all such other GCRe
policies then in force, GCRe shall not be obligated to pay Max Re Managers Ltd.
the Additional Payment, as defined below.

Notwithstanding the foregoing, the IMA Fee shall be reduced prospectively, pro
rata, to $75,000 per three month term or extension, as applicable (the “Reduced
IMA Fee”), effective the date on which Max Re Ltd. or any affiliate purchases,
acquires, commutes or transfers to a third party all of GCRe’s (a) life and
annuity policies and (b) property and casualty policies then in force. The
Reduced IMA Fee shall thereafter apply until such time as GCRe no longer
requires an insurance manager, the IMA is terminated hereunder or the parties
agree otherwise in writing.

In the event that GCRe rejects bona fide written offers delivered by Max Re Ltd.
or any affiliate in calendar 2006 to purchase, acquire, commute or transfer to a
third party all of GCRe’s (a) life and annuity policies and (b) property and
casualty policies then in force, GCRe shall pay to Max Re Managers Ltd., as an
additional one-time 2006 insurance management fee (the “Additional Payment”),
the sum of $500,000 no late than February 15, 2007. In such event, the parties
shall mutually agree in writing on any extension of the IMA beyond
December 31st, 2006.

Payment of the IMA Fee shall be made by GCRe to Max Re Managers Ltd. within
forty-five (45) calendar days of the last business day of each quarterly term,
following receipt by GCRe of a written invoice respecting same.

With the exception of the provisions set forth herein, the IMA shall in all
respects remain unchanged and in full force and effect.

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall be deemed one and the same
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this letter agreement
as of the above-captioned date by their respective duly authorized
representatives.

 

MAX RE MANAGERS LTD. By:   /s/ Keith Hynes Name:   Keith Hynes Title:  
President

 

MAX RE CAPITAL LTD. By:   /s/ Robert J. Cooney Name:   Robert J. Cooney Title:  
President

 

BAYERISCHE HYPO- UND VEREINSBANK AG By:   /s/ Jan Kupfer Name:   Jan Kupfer
Title:   Managing Director By:   /s/ Matthew Dunn Name:   Matthew Dunn Title:  
Managing Director

 

GRAND CENTRAL RE LIMITED By:   /s/ Matthew Dunn Name:   Matthew Dunn Title:  
Chairman By:   /s/ Juergen Wienes Name:   Juergen Wienes Title:   Deputy
Chairman

 

3